           Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

    JOSE SEDA MARTINEZ, YAZMIN
    RAMIREZ RODRIGUEZ, and their
    conjugal partnership,                                 CIVIL NO. 18-1975 (DRD)

      Plaintiffs,

          v.

    NATIONAL UNIVERSITY COLLEGE,
    TRIPLE S INSURANCE COMPANY,
    INSURANCE         COMPANY            ABC,
    CORPORATION DEF, JOHN DOE, JANE
    DOE, and their conjugal partnership,

      Defendants.


                                      OPINION AND ORDER

          The instant case arises of a Complaint filed by Mr. José Seda Martínez (“Mr. Seda”), Mrs.

Yazmín Ramírez Rodríguez, and their conjugal partnership (jointly, “Plaintiffs”), seeking damages

against National University College (“Codefendant” or “NUC”), Triple S Insurance Company1

and other unnamed codefendants. Essentially, Plaintiffs’ Complaint addresses the purported

humiliation, harassment and physical and mental anguish suffered by Mr. Seda during his

enrollment at NUC, as a result of the institutions alleged refusal to accommodate his disability, in

violation of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.A. §12181-12189,

Puerto Rico’s Act 44 of July 2, 1985, as amended, 1 L.P.R.A. § 501 et seq. (“Act 44”), and Articles

1802 and 1803 of Puerto Rico’s Civil Code, 31 L.P.R.A. §§ 5141-5142. See Docket No. 1.




1
 Triple S Insurance Company was joined as Codefendant through Plaintiffs’ Amended Complaint. See Docket No.
25.
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 2 of 15




       Later, Plaintiffs filed an Amended Complaint to clarifytheir request under Title III of the

ADA. To that end, Plaintiffs further requested the Court to order NUC to allow Mr. Seda “to

perform his classwork on defendant’s building’s first floor; providing him with a desk that will

accommodate his wheelchair; and inspecting and repairing hazards at the university”. See Docket

No. 25 ¶ 60.

       Subsequently, NUC filed a Motion for Summary Judgment where it contends that “(i)

plaintiffs have no standing to file a claim under Tittle III of the ADA; (ii) Plaintiffs Requests for

Injunctive Relief Under ADA are Moot; (iii) Plaintiffs may not recover monetary damages under

Title III of the ADA; (iv) There is no Federal Question Jurisdiction; (v) Upon Dismissal of The

Federal ADA Claim the Court Should Dismiss The Instant Case For Lack Of Subject Matter

Jurisdiction since Plaintiffs only invoked federal question jurisdiction.” See Docket No. 41 at 13.

Plaintiffs filed their corresponding Opposition to Motion for Summary Judgment and a Motion to

Supplement Opposition to Motion for Summary Judgment. See Dockets No. 50 and 53. Thereupon,

NUC filed a Reply to Plaintiffs Opposition to Motion for Summary Judgment. See Docket No. 58.

       After carefully reviewing the parties’ arguments, the Court GRANTS in part and

DENIES in part Codefendant’s Motion for Summary Judgment.

                                 II.     FACTUAL FINDINGS

       The following factual findings are taken from the parties’ statements of undisputed facts,

and supported documentation. Upon careful review of the record, the Court finds the following

facts are undisputed:

   1. Mr. Seda (with Student Number 1610635353) commenced his studies at NUC, Bayamón

       Campus, on March 15, 2017. See Docket No. 41-1 and 41-4.




                                                 2
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 3 of 15




   2. Mr. Seda enrolled at NUC in order to obtain an Associate Degree in the Electrical

       Engineering Technology in Renewable Energy program (“Electrical Engineering

       Program”). Id.

   3. On June 22, 2019, Mr. Seda completed all of the courses and requirements to attain his

       Associate Degree in the Electrical Engineering program. Id.

   4. On July 10, 2019, Mr. Seda graduated, with all the honors, rights and privileges that the

       Associate Degree in the Electrical Engineering Program confers. See Docket No. 41-3 and

       41-4.

   5. On February 18, 2020, Mr. Seda enrolled in order to obtain a Bachelor’s Degree in the

       Network Technology and Application Development program. See Docket No. 61-1. Mr.

       Seda is set to commence his studies on March 16, 2020. Id.

                                  III.    LEGAL STANDARD

   A. Motion for Summary Judgment Standard (Fed. R. Civ. P. 56).

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment should

be entered where “the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see Celotex

Corp. v. Catrett, 477 U.S. 317, 324-325 (1986). Pursuant to the clear language of the rule, the

moving party bears a two-fold burden: it must show that there is “no genuine issue as to any

material facts;” as well as that it is “entitled to judgment as a matter of law.” Veda-Rodriguez v.

Puerto Rico, 110 F.3d 174, 179 (1st Cir. 1997). “A dispute is ‘genuine’ if the evidence about the

fact is such that a reasonable jury could resolve the point in favor of the non-moving party.” See

Johnson v. Univ. of P.R., 714 F.3d 48, 52 (1st Cir. 2013); Prescott v. Higgins, 538 F.3d 32, 40 (1st



                                                 3
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 4 of 15




Cir. 2008) (citing Thompson v. Coca–Cola Co., 522 F.3d 168, 175 (1st Cir. 2008)); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248-250 (1986); Calero–Cerezo v. U.S. Dep't of Justice, 355

F.3d 6, 19 (1st Cir. 2004). The analysis with respect to whether or not a “genuine” issue exists is

directly related to the burden of proof that a non-movant would have in a trial. “[T]he

determination of whether a given factual dispute requires submission to a jury must be guided by

the substantive evidentiary standards that apply to the case.” Liberty Lobby, Inc., 477 U.S. at 255

(applying the summary judgment standard while taking into account a higher burden of proof for

cases of defamation against a public figure). In order for a disputed fact to be considered “material”

it must have the potential “to affect the outcome of the suit under governing law.” Sands v. Ridefilm

Corp., 212 F.3d 657, 660–661 (1st Cir. 2000) (citing Liberty Lobby, Inc., 477 U.S. at 247–248);

Prescott, 538 F.3d at 40 (1st Cir. 2008) (citing Maymí v. P.R. Ports Auth., 515 F.3d 20, 25 (1st

Cir. 2008)).

       The objective of the summary judgment is to “pierce the pleadings and to assess the proof

in order to see whether there is a genuine need for trial.” DeNovellis v. Shalala, 124 F.3d 298, 306

(1st Cir. 1997) (citing the advisory committee note to the 1963 Amendment to Fed. R. Civ. P.

56(e)). The moving party must demonstrate the absence of a genuine issue as to any outcome-

determinative fact on the record. See Shalala, 124 F.3d at 306. Upon a showing by the moving

party of an absence of a genuine issue of material fact, the burden shifts to the nonmoving party to

demonstrate that a trier of fact could reasonably find in his favor. Id. (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)). The non-movant may not defeat a “properly focused motion

for summary judgment by relying upon mere allegations,” but rather through definite and

competent evidence. Maldonado–Denis v. Castillo Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994).

The non-movant’s burden thus encompasses a showing of “at least one fact issue which is both



                                                  4
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 5 of 15




‘genuine’ and ‘material.’” which affects the granting of a summary judgment. Garside v. Osco

Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990); see, also, Suarez v. Pueblo Int'l., 229 F.3d 49, 53 (1st

Cir. 2000) (stating that a non-movant may shut down a summary judgment motion only upon a

showing that a trial-worthy issue exists). As a result, the mere existence of “some alleged factual

dispute between the parties will not affect an otherwise properly supported motion for summary

judgment.” Liberty Lobby, Inc., 477 U.S. at 247–248. Similarly, summary judgment is appropriate

where the nonmoving party rests solely upon “conclusory allegations, improbable inferences and

unsupported speculation.” Ayala–Gerena v. Bristol Myers–Squibb Co., 95 F.3d 86, 95 (1st Cir.

1996); Tropigas De P.R. v. Certain Underwriters at Lloyd’s of London, 637 F.3d 53, 56 (1st Cir.

2011) (“We afford no evidentiary weight to conclusory allegations, empty rhetoric, unsupported

speculation, or evidence which, in the aggregate, is less than significantly probative.”) (internal

citations omitted); Medina-Muñoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).

       When considering a motion for summary judgment, the Court must “draw all reasonable

inferences in favor of the non-moving party while ignoring conclusory allegations, improbable

inferences, and unsupported speculation.” Smith v. Jenkins, 732 F.3d 51, 76 (1st Cir. 2013)

(reiterating Shafmaster v. United States, 707 F.3d 130, 135 (1st Cir. 2013)). However, while the

Court “draw[s] all reasonable inferences in the light most favorable to [the non-moving party] . . .

we will not draw unreasonable inferences or credit bald assertions, empty conclusions or rank

conjecture.” Vera v. McHugh, 622 F.3d 17, 26 (1st Cir. 2010) (internal quotations and citation

omitted).

       Furthermore, the Court must review the record as a whole and refrain from engaging in the

assessment of credibility or the gauging the weight of the evidence presented. See Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 135 (2000); Anderson v. Liberty Lobby, Inc.,



                                                 5
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 6 of 15




477 U.S. 242, 255 (1986); see, also, Pina v. Children's Place, 740 F.3d 785, 802 (1st Cir. 2014).

“Credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge.” Reeves, 530 U.S. at 150 (quoting Anderson,

477 U.S. at 250–51).

       Summarizing, “[t]he court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” (Emphasis provided). See Fed. R. Civ. P. 56(a). Hence, in order to prevail, Codefendants

must demonstrate that, even admitting well-pleaded allegations in light most favorable to

Plaintiffs, the applicable law compels a judgment in its favor.

                                       IV.     ANALYSIS

   A. Plaintiff’s Standing Under Title III of ADA

       Congress enacted the ADA “‘to address the major areas of discrimination faced day-to-day

by people with disabilities,’ id. § 12101(b)(4), hoping ‘to assure equality of opportunity, full

participation, independent living, and economic self-sufficiency for such individuals,’ id. §

12101(a)(8).” Dudley v. Hannaford Bros. Co., 333 F.3d 299, 303 (1st Cir. 2003); see, also, Parker

v. Universidad de Puerto Rico, 225 F.3d 1, 4 (1st Cir. 2000). Title III of the ADA, the provision

at issue here, prohibits discrimination by a public accommodation on the basis of disability. 42

U.S.C.A. § 12182. “It sends a bluntly worded message to those establishments that fall within its

purview: you may not discriminate against an individual in the full and equal access to goods and

services on the basis of a disability.” Dudley, 333 F.3d at 303.

       To that end, Title III’s general prohibition provision states that: “[n]o individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public



                                                 6
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 7 of 15




accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C.A. § 12182 (a).

       To enforce said prohibition, Title III contemplates particular remedies that may be executed

against “any person who is being subjected to discrimination on the basis of disability in violation

of this subchapter […]” 42 U.S.C.A. § 12188 (a)(1). Specifically, Title III grants the person subject

to discrimination injunction relief. 42 U.S.C.A. § 12188 (a)(2).

       In order for a plaintiff to succeed in his Title III claim and obtain the referenced injunctive

relieve, he must make a six-part showing:

       (1) that she ‘comes within the protections of the ADA as a person with a disability’;
       (2) that “the defendant's establishment is subject to the mandates of Title III as a
       place of public accommodation’; (3) that “the defendant has a discriminatory policy
       or practice in effect’; (4) that she ‘requested a reasonable modification in that policy
       or practice which, if granted, would have afforded him access to the desired goods’;
       (5) ‘that the requested modification—or a modification like it—was necessary to
       afford that access’; and (6) “that the defendant nonetheless refused to modify the
       policy or practice.

Dudley, 333 F.3d at 307 (citations omitted). However, before attempting to prove the merits of the

case, as in any case, “[t]he burden of establishing standing rests with the party invoking federal

jurisdiction.” Steir v. Girl Scouts of the USA, 383 F.3d 7, 14 (1st Cir. 2004); see, also, Bennett v.

Spear, 520 U.S. 154, 167–168 (1997). This is equally applicable under Title III claims. See

McInnis-Misenor v. Maine Med. Ctr., 319 F.3d 63, 67 (1st Cir. 2003) (“Standing is thus a threshold

question in every case, requiring the court to determine ‘whether the plaintiff has ‘alleged such a

personal stake in the outcome of the controversy’ as to warrant [ ] invocation of federal-court

jurisdiction.’” (internal citations omitted)); see, also, Warth v. Seldin, 422 U.S. 490, 498 (1975);

N.H. Right to Life Political Action Comm. v. Gardner, 99 F.3d 8, 12 (1st Cir.1996). “If a party

lacks standing to bring a matter before the court, the court lacks jurisdiction to decide the merits

of the underlying case.” U.S. v. AVX Corp., 962 F.2d 108, 113 (1st Cir.1992).

                                                  7
           Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 8 of 15




         Therefore, a plaintiff “must establish three elements for constitutional standing: actual or

threatened injury, causal connection between the injury and the challenged conduct, and that a

favorable Court decision can redress the injury.” McInnis–Misenor v. Me. Med. Ctr., supra, at 67;

see, also, Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

         To this end, Codefendant argues that Plaintiffs have no standing since Mr. Seda doesn’t

have a “‘real and immediate threat of repeated injury’ nor there exists continuing, present adverse

defects as required by ADA to have standing to file for Injunctive relief, because Mr. Seda

satisfactorily completed, on June 22, 2019, all the courses an requirements of the Degree of

Associate in Electrical Engineering Technology in Renewable Energy in which he was enrolled at

NUC”. Docket No. 41 at 6-7. To support their argument, Codefendants rely on two, non-binding

cases.

         First, Codefendant cites Rodriguez v. Investco, L.L.C., 305 F. Supp. 2d 1278, 1284-84

(M.D. Fla. 2004) for the proposition that a plaintiff doesn’t have basis for relief under ADA “where

he lacked a continuing connection to the defendant’s facility”. Docket No. 41 at 6. Although

Codefendant makes this statement seem conclusive, it’s far from it. The Court notes that

Codefendant failed to explain that: (1) Rodriguez v. Investco had a very particular set of facts and

background, which are clearly distinguishable from the matter at hand; and (2) the “continuing

connection” issue was not the determining factor in the Court’s decision, rather, it was one of the

multiple factors consider, after a trial, to dismiss the case.2 Consequently, Rodríguez v. Investco is

unpersuasive to resolve this matter.



2
  Also, without delving too much into the instant non-controlling case, we believe that the Court’s comments
pertaining to plaintiff’s “continuing connection”, need to be put into the proper context. The Court expressed that “[a]t
trial, Plaintiff was evasive and willfully ignorant, totally lacking credibility. His explanation for his initial visit to the
Facility was disingenuous, and he did not convey any honest desire to return there. Plaintiff's testimony left the distinct
impression that he is merely a professional pawn in an ongoing scheme to bilk attorney's fees from the Defendant.”
Rodriguez v. Investco, L.L.C., 305 F. Supp. 2d 1278, 1285 (M.D. Fla. 2004). The Court’s determination was made

                                                              8
            Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 9 of 15




           Second, Codefendant references DMP v. Fay Sch. ex rel. Bd. of Trustees, 933 F. Supp. 2d

214, 221–22 (D. Mass. 2013). Codefendant argues that in DMP v. Fay the Court determined that

plaintiff’s request for injunctive relief was moot under ADA since plaintiff “began attending ninth

grade in another school in August 2011 and would not be able to return to Fay (Fay only goes

through the ninth grade).” Docket No. 41 at 8. Again, Codefendant failed to illustrate to the Court

the proper context of the cited case determination. Although we recognize that in DMP v. Fay the

Court did reference the fact that plaintiff had changed school, this was not the determining factor

for the denial of his Title III claim. This is clearly revealed by the Court’s reasoning: “because I

find that he failed to request a reasonable accommodation and was not otherwise qualified to

matriculate at Fay, he has failed to establish a claim for violation of the ADA.” DMP v. Fay Sch.

ex rel. Bd. of Trustees, supra, at 222. Ergo, DMP v. Fay is unpersuasive to resolve this matter.

           Conversely, in their Opposition and Motion to Supplement Opposition Plaintiff contests

that Codefendant’s argument fails for reasons of fact and law. First, as a matter of fact, Plaintiffs

informed that Mr. Seda re-enrolled in NUC; this time, to attain a bachelor’s degree in Network

Technology and Application Development program. See Docket No. 51-1 and Docket No. 53-1.

To that end, Plaintiffs essentially argue that Mr. Seda could potentially be subject to the same

alleged discriminatory behavior and, thus, that it has a real and immediate threat of repeated

injury.3



after the presentation of plaintiff’s case at trial; the situation before us its dramatically different as in this case the
discovery stage has yet to be concluded.

3
 In its Reply to Plaintiffs’ Opposition Codefendants’ argue that the affidavit included by Plaintiffs to support their
contention constitutes a “sham affidavit” and should be stricken from the record. Pursuant to the “sham affidavit”
doctrine “a party may not use a later affidavit to contradict facts previously provided to survive summary judgment,
unless the party provides a satisfactory explanation for providing post summary judgment affidavit. Morales v. AC
Orssleff's EFTF, 246 F.3d 32, 35 (1st Cir.2001). Reyes v. Prof'l HEPA Certificate Corp., 74 F. Supp. 3d 489, 491
(D.P.R. 2015).” Escribano-Reyes v. Prof'l Hepa Certificate Corp., 817 F.3d 380 (1st Cir. 2016). “[I]In determining
whether the testimony constitutes an attempt to manufacture an issue of fact so as to defeat summary judgment, the
court may consider the timing of the affidavit, as well as the party's explanation for the discrepancies. See Orta–Castro

                                                            9
          Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 10 of 15




         In their Reply, Codefendant does not contend the fact that Mr. Seda re-enrolled at NUC,

instead it questions the motives behind Mr. Seda’s re-enrollment. However, the Court believes that

his intentions are beyond the scope of this petition for summary judgement and, more importantly,

are nor relevant at this time. The Court finds that by re-enrolling at NUC, Mr. Seda could

potentially be subject to the alleged misconduct that gave rise to the Amended Complaint and,

therefore, could be entitled to the injunctive relief sought under Title III of the ADA. Therefore,

Codefendant’s request for summary judgement as to Plaintiffs’ standing to request injunctive relief

under Title III is denied at this time. Nevertheless, this ruling does not entirely resolve the concerns

of Plaintiffs’ standing.

         As previously referenced, “[i]n the context of Title III of the ADA, a plaintiff generally

must ‘show a real and immediate threat that a particular (illegal) barrier will cause future harm.’”

Disabled Americans For Equal Access, Inc. v. Ferries Del Caribe, Inc., 405 F.3d 60, 64 (1st Cir.

2005) (internal citations omitted). Plaintiffs further contend that injunctive relief available under

Title III of the ADA may be available to a petitioner if the conduct in questions is “capable of

repetition, yet evading review”.4 Docket No. 50 at 2. A review of Codefendant’s Reply reveals

arguments, supported by evidence, as to the purported fact that the conduct addressed in Plaintiffs’

Amended Complaint has already been resolved.



v. Merck, Sharp & Dohme Química PR., Inc., 447 F.3d 105, 110 (1st Cir. 2006). The Court finds that the affidavit in
question does not fall under the purview of the “sham affidavit” doctrine. Essentially, our reasoning follows the fact
that the discovery period for this case has yet to be concluded and the parties still have a responsibility to inform and
discover relevant new facts. Furthermore, the fact that Plaintiffs included additional evidence as to his re-enrollment
in the NUC -which was not contested by Codefendant- makes his statements in the affidavit a relevant fact that must
be considered by the Court, not a mere “attempt to manufacture an issue of fact”.
4
  Although this argument is being considered for the purposes of resolving Codefendant’s Motion for Summary
Judgement, the Court alerts Plaintiffs that “[t]his exception “is not a juju, capable of dispelling mootness by mere
invocation.” Oakville Development Corp. v. F.D.I.C., 986 F.2d 611, 615 (1st Cir. 1993); see, also, City of Los Angeles
v. Lyons, 461 U.S. 95, 109 (1983). (It is a doctrine that applies “only in exceptional situations.”).




                                                           10
        Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 11 of 15




       Plaintiff should be aware that, “a federal court may not grant injunctive relief when, as in

this case, intervening events have eliminated any reasonable anticipation that the aggrieved party

will, in the future, be faced with a recurrence of the alleged harm. County of Los Angeles v.

Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979); Metro–Goldwyn Mayer, Inc. v.

007 Safety Prods., Inc., 183 F.3d 10, 15 (1st Cir.1999).” Goodwin v. C.N.J., Inc., 436 F.3d 44, 49

(1st Cir. 2006). To that end, a plaintiff “must maintain a personal interest in the outcome

throughout the litigation or the controversy becomes moot and unjusticiable despite the court's

retention of subject matter jurisdiction.” See Matos v. Clinton School District, 367 F.3d 68, 71 (1st

Cir.2004); see, also, Steir v. Girl Scouts of the USA, 383 F.3d 7, 16 (1st Cir. 2004) (affirming a

dismissal of a Title III of ADA claim for mootness).

       Since the referenced arguments, and corresponding evidence, were presented in

Codefendant’s Reply and did not constitute part of the proposed uncontested facts that were subject

to opposition by Plaintiffs, the Court finds that is not the time to rule on the mootness issue.

However, because the potential mootness of Plaintiffs requests concerns the Court greatly, an

Order will be entered promptly to schedule a conference to discuss this and other issue before

moving on with the proceedings.

   A. Plaintiffs’ request for monetary relief under the ADA, Puerto Rico’s Act 44 and Articles
      1802 and 1803 of Puerto Rico’s Civil Code

       On the other hand, as previously stated, Plaintiffs seek monetary damages under ADA, Act

44 and Articles 1802 and 1803 of Puerto Rico’s Civil Code. See Docket No. 25 at 7-9. In the

Motion for Summary Judgment, Codefendant contends that Plaintiffs are not entitled to receive

monetary relief under any of the aforementioned statutes. See Docket No. 41 at 10-13; see, also

Docket No. 58 at 8-9. The Court agrees.




                                                 11
          Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 12 of 15




                 i.     Request under Title III of ADA

         First, Codefendant argues that “[t]he case law is clear regarding the unavailability of

damages under Title II of the ADA […] Section 12188 (a)(1) does not contemplate an award of

money damages in suits brought by private parties. Several other courts of appeals have reached

the same conclusion.” Docket No. 41 at 10. Codefendant is correct; the Courts have consistently

held that “money damages are not an option for private parties suing under Title III of the

ADA.” Goodwin v. C.N.J., Inc., 436 F.3d 44, 50 (1st Cir. 2006).5

         Although Title III is expansive in its application, the remedies available under the
         title are narrow. Section 12188(a)(1) provides the remedial scheme for that title by
         incorporating the remedies available under Title II of the Civil Rights Act, see 42
         U.S.C. § 12188(a)(1), which allows a “person aggrieved” to institute “a civil action
         for preventive relief, including an application for a permanent or temporary
         injunction, restraining order, or other order,” 42 U.S.C. § 2000a–3(a). We have
         stated that, “[b]y the plain terms of that provision, ... damages for past harms are
         not available.” Goodwin v. C.N.J., Inc., 436 F.3d 44, 51 (1st Cir. 2006). The only
         relief that is available is “preventive” injunctive relief. See id.

G. v. Fay Sch., 931 F.3d 1, 9 (1st Cir. 2019);6 see, also, Santiago Ortiz v. Caparra Ctr. Assocs.,

LLC, 261 F. Supp. 3d 240, 250 (D.P.R. 2016).

         Consequently, the Court hereby denies any monetary claims -including those for punitive

damages- requested by Plaintiffs’ under Title III of ADA.7 Accordingly, the district court correctly

concluded that it lacked jurisdiction to consider the plaintiff's claims for either compensatory or


5
  See Sanchez v. ACAA, 247 F. Supp. 2d 61, 67 (D.P.R. 2003) (“Pursuant to Title III, the Court may award
monetary damages only when the Attorney General becomes involved in the matter. That is clearly not the case here.”)
(internal citations omitted).
6
  “Several other courts of appeals have reached the same conclusion. See, e.g., Powell v. Nat'l Bd. of Med.
Exam'rs, 364 F.3d 79, 86 (2d Cir.2004); Bowers v. NCAA, 346 F.3d 402, 433 (3d Cir.2003); Am. Bus Ass'n v.
Slater, 231 F.3d 1, 5 (D.C.Cir.2000); Smith v. Wal–Mart Stores, Inc., 167 F.3d 286, 293 (6th Cir.1999); Jairath v.
Dyer, 154 F.3d 1280, 1283 n. 7 (11th Cir.1998).” Goodwin v. C.N.J., Inc., 436 F.3d 44, 50 (1st Cir. 2006).
7
  On another hand, the Court recognizes that it has discretion to allow for reasonable attorney’s fees to the prevailing
party in an action under Title III. See 42 U.S.C. § 12188(a) and 42 U.S.C.A. § 2000a-3. Furthermore, the Court notes
that “[a] litigant's interest in a possible award of attorneys' fees is not enough to create a justiciable case or controversy
if none exists on the merits of the underlying claim.” Goodwin v. C.N.J., Inc., supra, at 51; see, also, Lewis v. Cont'l
Bank Corp., 494 U.S. 472, 480 (1990)


                                                             12
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 13 of 15




punitive damages. See Goodwin v. C.N.J., Inc., supra at 50 (“[M]oney damages are not an option

for private parties suing under Title III of the ADA. Accordingly, the district court correctly

concluded that it lacked jurisdiction to consider the plaintiff's claims for either compensatory or

punitive damages.”).

               ii.   Request under Puerto Rico Act 44

        The United States District Court for the District of Puerto Rico has had ample opportunity

to pass judgements on claims under Title III of the ADA that also include requests for relief under

Puerto Rico’s Act 44.8 Upon analyzing the interaction between both statutes, this District Court

has agreed that Act 44 is Puerto Rico's counterpart to the ADA. See Salgado-Candelario v.

Ericsson Caribbean, Inc., 614 F. Supp. 2d 151, 175 (D.P.R. 2008); Arce v. ARAMARK Corp., 239

F.Supp.2d 153, 169 (D.P.R. 2003); see, also, Echevarria v. AstraZeneca Pharm. LP, 856 F.3d 119,

138 (1st Cir. 2017) (“Law 44 and the ADA are coterminous”); Ruiz Rivera v. Pfizer Pharms.,

LLC, 521 F.3d 76, 87 (1st Cir. 2008). Hence, a plaintiff must prove the same elements of proof for

a claim under Act 44 as for a claim under the ADA. See Torres v. House of Representatives of the

Commonwealth of P.R., 858 F. Supp. 2d 172, 194 (D.P.R. 2012); Salgado-Candelario v. Ericsson

Caribbean, Inc., 614 F. Supp. 2d 151, 175 (D.P.R. 2008); Román Martínez v. Delta Maint. Serv.,

Inc., 229 F.Supp.2d 79, 85 (D.P.R. 2002).

        Now, as previously discussed, money damages are not available under Title III of ADA.

Consequently, in cases where a plaintiff filed claims under Title III and Act 44, this District Court

has determined that “provided that Act 44 requires no separate analysis to that of ADA and mirrors




8
 Furthermore, the Court notes that the First Circuit has not addressed this matter. We recognize that in Marcano-
Rivera v. Pueblo International, Inc., 232 F.3d 245 (2000) the First Circuit affirmed a verdict from a jury which
awarded damages, under ADA and Act 44. However, Marcano-Rivera was brought under an employment context,
where Title I of ADA controls and recognizes awards of damages. Consequently, Marcano-Rivera is distinguishable
and inapplicable to this analysis.

                                                       13
         Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 14 of 15




its provisions for relief” a plaintiff cannot seek money damages under Act 44 in these instances.

Rodríguez-Negrón v. San Juan Children's Choir, No. CV 15-1608 (GAG), 2017 WL 1131889, at

*10 (D.P.R. Mar. 24, 2017). 9 The Court agrees with the District Court’s aforementioned

determinations; to that end, Plaintiffs’ request for monetary relief under Act 44 is hereby denied.

              iii.    Request under Articles 1802 and 1803

         Finally, the ADA is not to be construed “to invalidate or limit the remedies, rights, and

procedures of any Federal law or law of any State or political subdivision of any State of

jurisdiction that provides greater or equal protection for the rights of individuals with disabilities

than are afforded by this chapter”. 42 U.S.C.A. § 12201 (b). However, “[w]hen a plaintiff brings

claims covered by a specific labor or employment law […] the Puerto Rico Supreme Court and

courts in this district bar plaintiffs from bringing claims pursuant to Articles 1802 and 1803 based

on the same alleged conduct.” Arroyo-Ruiz v. Triple-S Mgmt. Grp., 206 F. Supp. 3d 701, 720

(D.P.R. 2016); see, also, Franceschi-Vázquez v. CVS Pharmacy, 183 F. Supp. 3d 333, 344 (D.P.R.

2016).

         Consequently, “an Article 1802 claim is not cognizable [when] it arises from the same facts

as plaintiff's claims under the ADA.” Aguirre v. Mayaguez Resort & Casino, Inc., 59 F. Supp. 3d

340, 357 (D.P.R. 2014). As in the referenced case law, in this case, the Amended Complaint “re-

alleges for the Article 1802 [and Article 1803] claim[s] the same facts which formed the basis of

plaintiffs' ADA claim.” Santiago Ortiz v. Caparra Ctr. Assocs., LLC, 261 F. Supp. 3d 240, 250

(D.P.R. 2016); see, also, Aguirre v. Mayaguez Resort & Casino, Inc., 59 F. Supp. 3d 340, 357

(D.P.R. 2014). Plaintiffs’ claims under Article 1802 and 1803 of Puerto Rico’s Civil Code are

therefore denied.


9
  By the same token, and pursuant to the referenced case law, the Court warns Plaintiffs that if their statutory claim
for injunctive relief under ADA fails, they will have no alternative or additional relief under Act 44.

                                                         14
          Case 3:18-cv-01975-DRD Document 70 Filed 04/21/20 Page 15 of 15




                                           V.       CONCLUSION

          For the reasons set forth above, the Court DENIES, at this time, Codefendant’s Motion for

Summary Judgment as to Plaintiffs’ request for injunctive relief under Title III of the ADA.

However, because the Court believes there may be serious concerns as to the possible mootness of

Plaintiffs’ injunctive relief, in light of the allegations presented by Codefendant in their Reply to

Plaintiffs’ Opposition, 10 an Order will be entered forthwith to schedule a Status/Settlement

Conference to discuss this issue, the status of discovery and any pending matters before moving

forward with the proceedings.

          Finally, the Court GRANTS Codefendant’s Motion for Summary Judgment as to Plaintiffs’

request for monetary relief under Title III of the ADA, Puerto Rico’s Act 44 and Articles 1802 and

1803 of Puerto Rico’s Civil Code; consequently, said requests for monetary relief are hereby

denied.

          IT IS SO ORDERED.

          In San Juan, Puerto Rico, April 21, 2020.

                                                                       S/Daniel R. Domínguez
                                                                       Daniel R. Domínguez
                                                                       United States District Judge




10
  “[A] case is moot when the court cannot give any “effectual relief” to the potentially prevailing party. Church of
Scientology of California v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992) (quoting Mills v.
Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1895)).” Horizon Bank & Tr. Co. v. Massachusetts, 391 F.3d
48, 53 (1st Cir. 2004).



                                                        15
